DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 4-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2021.

Drawings
The drawings were received on 04/01/2022.  These drawings are approved by the Examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:   
Claim 3, line 6, the term “a particular threshold” should be changed to --the particular threshold-- since this term was initially set forth at lines 11-12 of claim 1.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In regard to claim 19, the specification and figures of the present application do not disclose “a diaphragm of the pilot controlled diaphragm valve is manufactured from a material and design configured to bias the diaphragm to a closed position when a pressure of a compressed gas at a location in the pilot controlled diaphragm valve is below a particular threshold”.  The specification and figures of the present application disclose that the spring 120 serves to bias the diaphragm 111 to a closed position as shown in Fig. 25 of the present application and as stated at page 26, line 1 to page 27, line 5 of the specification.  That is, there is no disclosure of the diaphragm being merely made from a material or having a design configured to bias the diaphragm to the closed position.  The spring 120 is a necessary part which acts to bias the diaphragm 111 to the closed position.
In regard to claim 20, the specification and figures of the present application do not disclose “the lockout system is configured to prevent actuating the strike member when a pressure of the compressed gas at a location in the trap is below a particular threshold”.  The specification and figures disclose that when the pressure of the compressed gas supplied by the gas supply to the first 113 and second 117 chambers is below a particular threshold, it will cause the diaphragm 111 to remain in the closed position as shown in Fig. 25 of the present application and that the specification at page 26, lines 14-16 states “Pressurised gas from the pressurised gas supply may enter a lower chamber of the valve through first and second chambers 113 and 117.”  Therefore, it is not merely the pressure of the compressed gas at a location in the trap but it is the pressure of the compressed gas supplied by the gas supply to the first 113 and second 117 chambers which determines whether the lockout system prevents actuation of the strike member.
In regard to claim 20, the specification and figures of the present application do not disclose the configuration of the lockout system such that it can achieve “blocking a bleed of compressed gas from the normally closed pneumatically piloted diaphragm valve through the bleed trigger valve” or “inhibiting movement of the trigger mechanism” or “preventing movement of a mechanism of the normally closed pneumatically piloted diaphragm control valve”.  The specification only generally states that “the lockout valve mechanism is configured to prevent the normally closed pneumatically piloted control valve from opening by being configured to do at least one of the following:  block a bleed of compressed gas…inhibit movement of the trigger mechanism, or prevent movement…” at page 6, lines 28-33.  Neither the specification nor the figures disclose the exact structures of the lockout mechanism or the pneumatically piloted control valve or the bleed trigger valve or the trigger mechanism which would enable the lockout mechanism to function as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 19, the phrase “a diaphragm of the pilot controlled diaphragm valve is manufactured from a material and design configured to bias the diaphragm to a closed position when a pressure of a compressed gas at a location in the pilot controlled diaphragm valve is below a particular threshold” renders the claim vague and indefinite since it is not merely the material and design of the diaphragm which results in the diaphragm being biased to a closed position, but instead it is the spring 120 which serves to bias the diaphragm 111 to a closed position as shown in Fig. 25 of the present application.  
In regard to claim 19, lines 4-5 and claim 20, line 11, the terms “a particular threshold” render the claims vague and indefinite since this term was initially set forth at lines 11-12 of claim 1 and therefore it is unclear whether the “particular threshold” recited in claims 19 and 20 are the same or different than the “particular threshold” recited in claim 1.
In regard to claim 20, the phrase “the lockout system is configured to prevent actuating the strike member when a pressure of the compressed gas at a location in the trap is below a particular threshold” renders the claim vague and indefinite since it is not merely a particular location in the trap where the pressure is below a particular threshold, but instead it is when the pressure of the compressed gas supplied by the gas supply to the first 113 and second 117 chambers is below a particular threshold so as to cause the diaphragm 111 to remain in the closed position as shown in Fig. 25 of the present application.  See page 26, lines 14-16 of the present specification which states “Pressurised gas from the pressurised gas supply may enter a lower chamber of the valve through first and second chambers 113 and 117.”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Brown 10,143,192.
Brown discloses a kill trap (202) comprising:  at least one trigger (242) responsive to being triggered by a target creature (rodent stands on 242) and configured to activate an actuating system (pressure upon 242 triggers a circuit) upon being triggered; a strike member (228) configured to kill the target creature (moveable wall 228 moves toward static wall 226 and crushes trapped animal and killing it instantaneously against wall 226); a compressed gas power supply (232); the actuating system (control valve 258, air line 233, air valve 238, single stroke air cylinder 230, air powered ram 231), wherein the actuating system is connected to the strike member (via 231) and is configured to cause the strike member (228) to move from a set position (see Fig. 9) to a strike position (when 228 moves toward 226 to crush the trapped animal) when the actuating system is activated, and wherein the actuating system is powered by the compressed gas power supply (232); and a lockout system (pressure gauge 257, control valve 258) configured to prevent the actuating system from activating the strike member when an energy level of the compressed gas power supply is below a predetermined threshold (control valve 258 is operable to shut down the system when the pressure of the compressed air supply 232 falls below a set limit which is preferably the minimal compressed air pressure necessary to power the single stroke air cylinder such that the air powered ram will move the movable wall 228 with enough force to instantly terminate the animal), wherein the predetermined threshold is set to prevent the actuating system from activating the strike member with insufficient energy to be able to kill the target creature (see col. 3, line 56 to col. 4, line 5).
In regard to claim 17, Brown discloses wherein the predetermined threshold that is set to prevent the actuating system from activating the strike member with insufficient energy to be able to kill a target creature (see col. 4, lines 31-40), is set so that the trap complies with a humane trapping standard (the “humane trapping standard” is an arbitrary value determined by the user for preventing the pain and suffering associated with the less than optimal operation of the trap; see col. 3, line 56 to col. 4, line 5).
In regard to claim 18, Brown discloses wherein the predetermined threshold (preferably the set limit for the minimal compressed air pressure is at least 3 bar) that is set to prevent the actuating system from activating the strike member with insufficient energy to be able to kill a target creature (see col. 4, lines 31-40), is set so as to achieve a minimum momentum, a minimum clamping force or combination of a minimum momentum and a minimum clamping force of the strike member when it is activated and strikes the target creature.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA